Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
4. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the
conditions and requirements of this title.

The claimed invention of independent claim 17 directed to “wherein the injection pulses comprise single vector components forming a closed ring,”

The claim(s) recite(s) 17 recites, “A method for identifying the magnetic anisotropy of an electric rotary field machine comprising a rotor and a stator, the method comprising the steps of setting Injection pulses of equal absolute values during an injection interval, detecting a respective current response in form of current difference vectors, and determining the anisotropy from the voltage vectors and current difference vectors, wherein Injection pulses in the three-phase domain are used, and wherein the injection pulses comprise single vector components forming a closed ring.”
This judicial exception is not integrated into a practical application because it’s a method of determining the anisotropy from the voltage vectors and current difference vectors. It's a method for a machine that is simple determining the anisotropy, and create an output/figure of vectors forming a ring/circle. It is not patentable to claim a theoretical vector picture/figure.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2. 	Claim(s) 17 is rejected under 35 U.S.C. 102(a)(2) as being taught by Mariethoz et al (PGPUB 2015/0268283). Prior Art is applied as best understood by the examiner at the time.
With respect to claim 17, Mariethoz teaches method for identifying the magnetic anisotropy of an electric rotary field machine comprising a rotor and a stator, the method comprising
the steps of setting injection pulses (paragraph 0038) of equal absolute values during an injection interval,
detecting a respective current (paragraph 0039) response in form of current difference vectors, and determining the anisotropy (paragraph 008-009) from the voltage vectors and current difference vectors, wherein injection pulses in the three-phase domain are used, and wherein the injection pulses comprise single vector components forming a closed ring.
Claims 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a method for identifying the magnetic anisotropy of an electric rotary field machine comprising a rotor and a stator, the method comprising 
With respect to claim 8, the Prior Art does not teach a non-volatile computer readable medium encoded with a computer program for identifying the magnetic anisotropy of an electric rotary field machine comprising a rotor and a stator, the computer program comprising computer executable instructions for controlling a programmable processor to: setting injection pulses of equal absolute values during an injection interval, detecting a respective current response in form of current difference vectors, and determining the anisotropy from the voltage vectors and current difference vectors, wherein injection pulses in the three-phase domain are used, and wherein the current difference vectors are demodulated using a three-phase rotation matrix.
Claims 1, 3-8, 10-11, and 13-17 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive. 
With respect to claim 17, applicant’s arguments against the 101 rejection. The examiner respectfully disagrees and upholds the rejection.  The claimed method simple determining the anisotropy, and create an output/figure of vectors forming a ring/circle. Three space vectors could form triangle or rings/circle.  Its not described as part of a machine being put into practical application.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/               Primary Examiner, Art Unit 2846